VeriTeQ Corporation 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445; www.veriteqcorp.com Michael E. Krawitz (561) 846-7004 mkrawitz@veriteqcorp.com July 16, 2014 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Mr. Justin Kisner and Ms. Emily Drazan Re: VeriTeQ Corporation (“VeriTeQ”) Preliminary Information Statement on Schedule 14C (“Schedule 14C”) Filed July 3, 2014 File No. 000-26026 Dear Mr. Kisner and Ms. Drazan: We hereby respond to the Staff's comment letter, dated July 11, 2014. VeriTeQ’s response to the comment is set forth below. General 1.
